Citation Nr: 9910461	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1992 to December 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision, in which the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for left 
knee disability.  The claims file was subsequently 
transferred to the Little Rock RO.


REMAND

The appellant contends that he has a current left knee 
disability which was first manifested and treated in service.  
His service medical records indeed reveal that, in January 
1996, he was treated for left knee disorder manifested by 
pain, crepitus, grinding, clonus, swelling, giving way and 
lateral patella tilt.  He exhibited a mild antalgic gait, and 
he reported pain upon deep squatting.  Provisional diagnosis 
was of chronic patellar femoral pain syndrome versus 
chondromalacia patellae.  X- ray examination findings, 
however, were interpreted as normal.  He was given a profile 
for "left knee arthritis" in February 1996.  On his 
separation examination, dated in October 1996, his left knee 
exhibited patella grind and apprehension.  The examiner 
clinically evaluated the left knee as "abnormal" and a 
diagnosis of left patello-femoral pain syndrome was made.

In a VA orthopedic examination report, dated in September 
1997, the examiner noted the appellant's in- service 
complaint of left knee pain following a long run.  The 
examiner then reported that the in- service January 1996 x- 
ray examination revealed no fracture, dislocation, or other 
bony lesions.  A diagnosis of "left knee: normal exam" was 
rendered without comment regarding in- service clinical 
diagnosis.

The Board is of the opinion that the VA orthopedic 
examination performed in September 1997 is inadequate for 
rating purposes.  In this respect, service medical records 
clearly show objective manifestations of a left knee 
condition, and his separation examination indicated an 
"abnormal" clinical evaluation.  He filed his claim for 
service connection approximately one month following his 
discharge from service, and his statements attest to 
continuity of symptomatology thereafter.  See Savage v. 
Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  
As such, VA orthopedic examination, with discussion of 
current clinical findings and symptomatology exhibited during 
service, is necessary in order to satisfy the duty to assist.  
See Hampton v. Gober, 10 Vet.App. 481 (1997) and Abernathy v. 
Principi , 3 Vet App 461 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request records of the 
appellant's VA treatment for his knee disability 
from June 1997 to the present time.

2.  The appellant is hereby notified of his right 
to submit any additional evidence and argument in 
support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist who has 
not previously examined him for the purpose of 
determining whether he has left patello-femoral 
pain syndrome or other chronic disability of the 
left knee, and, if so, its etiology.  The examiner 
should review the contents of the claims file and 
this remand, and obtain relevant history from the 
appellant.  Following the examination, the 
examiner is requested to answer the following 
questions: (1) Does the appellant have left 
patellofemoral pain syndrome or other chronic left 
knee disability; and, if so (2) Is it at least as 
likely as not that the disability began in 
service, or was aggravated in service?  In 
rendering an opinion, the examiner should set 
forth in detail and reflect his view of the entire 
evidentiary record.  Accordingly, the claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for left knee condition with 
consideration given to all the evidence of record, 
to include any additional medical evidence 
obtained by the RO pursuant to this remand, the 
provisions of 38 C.F.R. § 3.303(b) (1998), and the 
holding in Savage.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant should 
be furnished a Supplemental Statement of the Case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









